DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 04/26/2019.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 05/22/2020 and 
04/26/2019 has been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 04/26/2019  are acceptable for examination purposes

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 201681912 to Nakamura (Nakamura, machine translation)   in view of JP2005158531 to Oshima (Oshima, machine translation).
Regarding claim 1,
However, as appeared to Examiner as depicted on Fig. 11, the insertion direction, between the first joining portion and the reaction gas supply pipe is longer than a thickness of the reaction gas supply pipe.
Alternatively, since the criticality of correlation between length of the joining portion and the thickness the reaction pipe supply line,  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed Nakamura it would have been obvious top those skilled in the art at the time the invention was made make  the reaction gas supply pipe is longer than a thickness of the reaction gas supply pipe as an obvious design choice, and as such it does not impact the patentability of claim 1.
Regarding meniscus shape of the joining portion, Nakamura teaches that the introduction pipe 230 may be joined and fixed to the side wall by the above-mentioned "brazing" using "metal material" (alloy, brazing) or welding (para 32).
Oshima teaches a support plate for plurality of fuel cells (claim 1), comprising manifold (claim 3), wherein bonding material is filled between the cell insertion hole of the cell support plate and the cell insertion portion of the fuel cell, and the bonding material has a meniscus structure (claim 8). In addition, Oshima teaches, that in case of the meniscus shape of the bonding material the stress generated in the bonding material can be reduced, and the gap between the cell and the cell insertion hole can be efficiently sealed with gas tight with the minimum amount of the bonding material (para 41). Oshima also teaches that the meniscus shape can be naturally formed by melting by baking at a temperature equal to or higher than the softening temperature of the 
Alternatively, since Nakamura discloses "brazing" using "metal material" (alloy, brazing) or welding i.e. process comprising melting the formation of meniscus shape is inherently happened as evidenced by Oshima (para 41).
In addition, the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04.
Regarding claim 2, modified Nakamura discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Nakamura does not expressly disclose wherein the joint length is shorter than double the thickness of the reaction gas supply pipe. However, since the criticality of correlation between the joint length and the thickness the reaction pipe supply line,  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed Nakamura it would have been obvious top those skilled in the art at the time the invention was made  to make the joint length is shorter than double the thickness of the reaction gas supply 
Regarding claim 3, modified Nakamura discloses the invention as discussed above as applied to claim 1 and incorporated therein.  Modified Nakamura does not expressly disclose wherein in the arbitrarily defined cross-section along the insertion direction of the reaction gas supply pipe, and the joint length in the insertion direction is longer than the thickness of the manifold. However, since the criticality of correlation between joint length in the insertion direction is longer than the thickness of the manifold,  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified  Nakamura it would have been obvious top those skilled in the art at the time the invention was made to make  joint length in the insertion direction is longer than the thickness of the manifold  as an obvious design choice, and as such it does not impact the patentability of claim 3.
Regarding claim 4, modified Nakamura discloses the invention as discussed above as applied to claim 1 and incorporated therein.  Modified Nakamura does not expressly disclose wherein a length of the gap in the insertion direction is longer than the thickness of the manifold. However, since the criticality of correlation between the length of the gap and the thickness of the manifold,  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified  Nakamura it would .
Claims  9,10, 15 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-81912 to Nakamura   in view of JP2005158531 to Oshima (Oshima) and in view of WO 2015163277  to Kawaguchi (Kawaguchi, US 2017 /0040633 is used as English language equivalent)
Regarding claim 9, Nakamura in view of Oshima discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Nakamura in view of Oshima teaches wherein the reaction gas supply pipe is connected to a reaction gas supply source (Nakamura, para 40) at one end of the reaction gas supply pipe, the other end of the reaction gas supply pipe is inserted into a first through hole provided in the manifold (Fig.9- 13) and joined to the manifold via the first joining portion and in the arbitrarily defined cross-section along the insertion direction of the reaction gas supply pipe.
Nakamura in view of Oshima does not expressly disclose wherein  an angle ɵ1 is 30o or less, the angle ɵ1 being formed between a vertical line drawn from a first leading end portion of the first joining portion to the manifold, and a first straight line connecting the first leading end portion to a first point, the first point being located on  a first contour line of the first joining portion 7and positioned at half a height from a first bottom portion to the first leading end portion of the first joining portion.
Kawaguchi teaches a fuel cell device, module and module housing ( Title, Abstract) with improved reliability, wherein at least one sealing member (16) disposed ɵ is 45° or less, where the angle ɵ is defined by an angle between a vertical line drawn from a leading end portion (18) of a meniscus toward a manifold (7) and a straight line connecting the leading end part (18) and a point (19) located on a profile line of a concave of the meniscus, and at a midpoint of a height of the leading end part (18) from the bottom part (17) of the concave (re claim 10).  Kawaguchi teaches that such structural design makes it possible to obtain a cell stack device in which the occurrence of cracking at bonded parts between the fuel cells and the sealing members  is suppressed and reliability is improved. Moreover, Kawaguchi teaches that that a shape in which the angle 8 is 30° or less is preferable in terms of suppressing the formation of cracks even more (para 46). Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell device of  with the Nakamura in view of Oshima by providing an angle ɵ1 is 30o or less, the angle ɵ1 being formed between a vertical line drawn from a first leading end portion of the first joining portion to the manifold, and a first straight line connecting the first leading end portion to a first point, the first point being located on  a first contour line of the first joining portion 7and positioned at half a height from a first bottom portion to the first leading end portion of the first joining portion , as taught by Kawaguchi, because such modification would suppress formation of cracks and improve of reliability of the fuel cell device.
Regarding claim 15
Regarding claim 16, Kawaguchi teaches module housing device comprising: the module according to claim 15; an auxiliary device configured to operate the module; and an external casing configured to contain the module and the auxiliary device therein (claim 7).
Claim  11  is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-81912 to Nakamura   in view of JP2005158531 to Oshima  and in view of WO 2015163277  to Kawaguchi (US 2017 /0040633 is used as English language equivalent) and further in view of US 20140234743  to Sasamoto (Sasamoto).
Regarding claim 11, Nakamura in view of Oshima and in view of Kawaguchi discloses the invention as discussed above as applied to claim 9
Sasamoto teaches a fuel cell stack, comprising manifold wherein fuel gas supply pipe 56a and 114a connect fuel gas supply passage and bent over hole(Fig.1 and Fig. 10) and is provided around an outer periphery of the first through hole in the manifold, and an upper end portion of the first bent portion and the reaction gas supply pipe are joined via the first joining portion. Therefore, a use of supply pipe of different shapes in connection with manifold is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the manifold and  supply pipes  in such manner wherein a first bent portion of the manifold extending toward a side of the reaction gas supply source along the reaction gas supply pipe is provided around an outer periphery of the first through hole in the manifold, and an upper end portion of the first bent portion and the reaction gas supply pipe are joined via the first joining portion based on configurations taught by Sasamoto because the  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious, would allow one of ordinary skill to accommodate the fuel cell stack in a different mechanical environment, and avoid leaking of the reaction gas. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 and 13, 24 depend from claims 5 and 12 respectively and fall therewith.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727